UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number:027831 Genesis Capital Corporation of Nevada (Exact Name of Registrant as Specified in its Charter) Nevada 91-1947658 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) One NE First Avenue,Suite 306, Ocala, Florida 34470 (Address of principal executive offices) (305) 407-9730 Issuer’s telephone number (Former Name, former address and former fiscal year, if changed since last report) Check whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: Yes [ X ]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ X ]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 14, 2007, there were 4,680,000 shares of the Registrant's Common Stock, $0.001 par value per share, outstanding. Transitional Small Business Disclosure FormatYes []No [ X ] Genesis Capital Corporation of Nevada FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis or Plan of Operation 15 Item 3. Controls and Procedures 25 PART IIOTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Securities Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 THIS REPORT CONTAINS FORWARDLOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY. FORWARDLOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARDLOOKING STATEMENTS. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARDLOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. PART I FINANCIAL INFORMATION Item 1.Financial Statements GENESIS CAPITAL CORPORATION OF NEVADA CONDENSED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 1 GENESIS CAPITAL CORPORATION OF NEVADA INDEX TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) PAGE(S) Condensed Financial Statements: Balance Sheet as of June 30, 2007 (Unaudited) 3 Statements of Income for the nine months and three months ended June 30, 2007 and 2006 (Unaudited) 4 Statements of Cash Flows for the nine months ended June 30, 2007 and 2006 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6-14 2 GENESIS CAPITAL CORPORATION OF NEVADA CONDENSED BALANCE SHEET (UNAUDITED) JUNE 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 7,112 TOTAL ASSETS $ 7,112 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Officers Loan $ 114,084 Total current liabilities 114,084 STOCKHOLDERS' DEFICIT Preferred stock- Series A, $.001 par value; 5,000,000 shares authorized and 5,000,000 shares issued and outstanding 5,000 Series B, $.001 par value; 5,000,000 shares authorized and 0 shares issued and outstanding - Common stock, $.001 par value; 500,000,000 shares authorized and 4,680,000 shares issued and outstanding 4,680 Additional paid-in capital 327,615 Accumulated deficit (444,267) Total Stockholders' Deficit (106,972) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 7,112 The accompanying notes are an integral part of the condensed financial statements. 3 GENESIS CAPITAL CORPORATION OF NEVADA CONDENSED STATEMENTS OF INCOME (UNAUDITED) FOR THE NINEMONTHS AND THREE MONTHS ENDEDJUNE 30, 2007 AND 2006 NINE MONTHS THREE MONTHS 2007 2006 2007 2006 REVENUE $ - $ - $ - $ - OPERATING EXPENSES Professional fees and compensation expenses 62,288 976 35,537 Administrative expenses 182,484 121,872 70,227 82,698 Bad debt expense - 135,654 - - Interest expense - 23,574 - Total operating expenses 244,772 282,076 105,764 82,698 LOSS BEFORE OTHER INCOME (244,772 ) (282,076 ) (105,764 ) (82,698 ) OTHER INCOME Other income - Debentures and related expenses - expiration 627,134 - - - Total Other Income 627,134 - - - INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 382,362 (282,076 ) (105,764 ) (82,698 ) Provision for income taxes - NETINCOME (LOSS) APPLICABLE TO COMMON SHARES $ 382,362 $ (282,076 ) $ (105,764 ) $ (82,698 ) NET INCOME (LOSS) PER BASIC SHARES $ 0.08 $ (0.06 ) $ (0.02 ) $ (0.02 ) NET INCOME (LOSS) PER DILUTED SHARES $ 0.00 $ (0.06 ) $ (0.02 ) $ (0.02 ) WEIGHTED AVERAGE SHARES OUTSTANDING BASIC 4,680,000 4,680,000 4,680,000 4,680,000 DILUTED 129,680,000 4,680,000 4,680,000 4,680,000 The accompanying notes are an integral part of the condensed financial statements. 4 GENESIS CAPITAL CORPORATION OF NEVADA CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED JUNE 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 382,362 $ (282,076 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Bad debt - 135,654 Expiration of debentures (453,720 ) - Expiration of expenses associated with debentures (173,414 ) - Changes in assets and liabilities: Decrease inloans receivable related party 50,434 - Decrease in management fee receivable 143,482 160,000 (Decrease) increase in accounts payable and accrued expenses (61,024 ) 23,950 Increase in officers loan 114,084 - Total adjustments (380,158 ) 319,604 Net cash provided by operating activities 2,204 37,528 CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from loans payable - 4,000 Net cash provided by financing activities - 4,000 NET INCREASE IN CASH AND CASH EQUIVALENTS 2,204 41,528 CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD 4,908 13,223 CASH AND CASH EQUIVALENTS END OFPERIOD $ 7,112 $ 54,751 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest expense $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES Reclassifiy Temporary Equity to Permenant Equity $ 266,377 $ - Expiration of debentures $ 453,720 $ - Expiration of costs associated with debentures $ 173,414 $ - The accompanying notes are an integral part of the condensed financial statements. 5 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2(UNAUDITED) NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION The condensed unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The condensed financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company's annual condensed unaudited statements and notes. Certain information and footnote disclosures normally included in condensed unaudited financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.
